Case 8:21-cv-01069-VMC-JSS Document 23 Filed 06/29/21 Page 1 of 13 PageID 335




                    UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

                        CASE NO.: 8:21-cv-01069-VMC-JSS

DEPOSITORS INSURANCE COMPANY,
and ALLIED PROPERTY & CASUALTY
INSURANCE COMPANY

      Plaintiffs,

vs.

WTA TOUR, INC., a corporation, and
MADISON BRENGLE, an individual


      Defendants.

___________________________________________/

DEPOSITORS INSURANCE COMPANY’S ANSWER TO WTA TOUR, INC.’S
                     COUNTERCLAIM

      Plaintiff/Counter-Defendant,       Depositors      Insurance        Company

(“Depositors”) answers the Counterclaim filed by WTA Tour, Inc. (“WTA”) as

follows:

                           NATURE OF THE ACTION

      1.     Depositors denies the allegations in paragraph 1.

      2.     Depositors admits that on August 23, 2019, Depositors and Allied

Property & Casualty Insurance Company (“Allied”) offered a defense to WTA—

subject to various material reservations of rights (“Conditional Defense”)—for


                                        1
                                                                     1017865\308304185.v1
Case 8:21-cv-01069-VMC-JSS Document 23 Filed 06/29/21 Page 2 of 13 PageID 336




the Arbitration Demand by Ms. Brengle against WTA in the matter captioned,

Brengle v. WTA Tour, Inc. (“Demand”), and such Conditional Defense was

accepted by WTA. True and correct copies of the Demand and Conditional

Defense are attached to the Complaint for Declaratory Judgment (“Complaint”)

filed by Depositors and Allied [DE 1-4, DE 1-5]. In all other respects, Depositors

denies the allegations in paragraph 2.

      3.    Depositors denies the allegations in paragraph 3.

                                    PARTIES

      4.    Depositors admits the allegations in paragraph 4 for jurisdictional

purposes only. In all other respects, Depositors denies the allegations in

paragraph 4.

      5.    Depositors admits the allegations in paragraph 5 for jurisdictional

purposes only. In all other respects, Depositors denies the allegations in

paragraph 5.

                         JURISDICTION AND VENUE

      6.    Depositors admits the allegations in paragraph 6 for jurisdictional

purposes only. In all other respects, Depositors denies the allegations in

paragraph 6.

      7.    Depositors admits that it is, and was at all times material hereto,

authorized to conduct business in the State of Florida. Depositors further admits


                                         2
                                                                    1017865\308304185.v1
Case 8:21-cv-01069-VMC-JSS Document 23 Filed 06/29/21 Page 3 of 13 PageID 337




that it, along with Allied, filed the above-described Complaint. In all other

respects, Depositors denies the allegations in paragraph 7.

      8.    Depositors admits that jurisdiction is proper in the Middle District

of Florida. Depositors further admits that it is, and was at all times material,

authorized to conduct business in the State of Florida. In all other respects,

Depositors denies the allegations in paragraph 8.

                          FACTUAL ALLEGATIONS

I.    The Underlying Action

      9.    To the extent WTA’s reference to “the Underlying Action” in

paragraph 9 concerns the above-described Demand [DE 1-4], Depositors states

that such Demand speaks for itself. To the extent the allegations of paragraph 9

are inconsistent with the Demand—or to the extent WTA’s reference to “the

Underlying Action” concerns an action other than the Demand—Depositors

denies the allegations in paragraph 9.

      A.    Procedural History

      10.   The referenced complaint speaks for itself. To the extent the

allegations in paragraph 10 are inconsistent with the referenced complaint,

Depositors denies the allegations in paragraph 10. Depositors denies the

remaining allegations in paragraph 10.




                                         3
                                                                  1017865\308304185.v1
Case 8:21-cv-01069-VMC-JSS Document 23 Filed 06/29/21 Page 4 of 13 PageID 338




      11.   The referenced removal speaks for itself. To the extent the

allegations in paragraph 11 are inconsistent with the referenced removal,

Depositors denies the allegations in paragraph 11. Depositors denies the

remaining allegations in paragraph 11.

      12.   The referenced motion to compel arbitration speaks for itself. To the

extent the allegations in paragraph 12 are inconsistent with the referenced

motion to compel arbitration, Depositors denies the allegations in paragraph 12.

      13.   The referenced motion to sever speaks for itself. To the extent the

allegations in paragraph 13 are inconsistent with the referenced motion to sever,

Depositors denies the allegations in paragraph 13. Depositors is without

knowledge as to o the remaining allegations in paragraph 13.

      14.   The referenced court orders speaks for themselves. To the extent the

allegations in paragraph 14 are inconsistent with the referenced court orders,

Depositors denies the allegations in paragraph 14.

      15.   The referenced Demand speaks for itself. To the extent the

allegations in paragraph 15 are inconsistent with the referenced Demand,

Depositors denies the allegations in paragraph 15.

      B.    Factual Allegations




                                         4
                                                                    1017865\308304185.v1
Case 8:21-cv-01069-VMC-JSS Document 23 Filed 06/29/21 Page 5 of 13 PageID 339




      16.   The referenced Demand speaks for itself. To the extent the

allegations in paragraph 16 are inconsistent with the referenced Demand,

Depositors denies the allegations in paragraph 16.

      17.   The referenced Demand speaks for itself. To the extent the

allegations in paragraph 17 are inconsistent with the referenced Demand,

Depositors denies the allegations in paragraph 17. In all other respects,

Depositors denies the allegations in paragraph 17.

      18.   The referenced Demand speaks for itself. To the extent the

allegations in paragraph 18 are inconsistent with the referenced Demand,

Depositors denies the allegations in paragraph 18.

      19.   The referenced Demand speaks for itself. To the extent the

allegations in paragraph 19 are inconsistent with the referenced Demand,

Depositors denies the allegations in paragraph 19.

      20.   The referenced Demand speaks for itself. To the extent the

allegations in paragraph 20 are inconsistent with the referenced Demand,

Depositors denies the allegations in paragraph 20.

      21.   The referenced Demand speaks for itself. To the extent the

allegations in paragraph 21 are inconsistent with the referenced Demand,

Depositors denies the allegations in paragraph 21.




                                        5
                                                               1017865\308304185.v1
Case 8:21-cv-01069-VMC-JSS Document 23 Filed 06/29/21 Page 6 of 13 PageID 340




      22.   The referenced Demand speaks for itself. To the extent the

allegations in paragraph 22, including the allegations in footnote 3, are

inconsistent with the referenced Demand, Depositors denies the allegations in

paragraph 22.

      23.   The referenced Demand speaks for itself. To the extent the

allegations in paragraph 23 are inconsistent with the referenced Demand,

Depositors denies the allegations in paragraph 23.

II.   The Relevant Insurance Policy

      24.   Depositors admits that it issued a Premier Businessowners Policy to

WTA, with policy number ACP BPOD 3016980284, which has effective dates

from January 1, 2016 to January 1, 2017 (“Policy”). A true and correct copy of the

Policy is attached to the Complaint filed by Depositors and Allied [DE 1-2]. In all

other respects, Depositors denies the allegations in paragraph 24.

      25.   The referenced Policy speaks for itself. To the extent the allegations

in paragraph 25 are inconsistent with the referenced Policy, Depositors denies

the allegations in paragraph 25.

      26.   The referenced Policy speaks for itself. To the extent the allegations

in paragraph 26 are inconsistent with the referenced Policy, Depositors denies

the allegations in paragraph 26.




                                        6
                                                                     1017865\308304185.v1
Case 8:21-cv-01069-VMC-JSS Document 23 Filed 06/29/21 Page 7 of 13 PageID 341




       27.   The referenced Policy speaks for itself. To the extent the allegations

in paragraph 27 are inconsistent with the referenced Policy, Depositors denies

the allegations in paragraph 27.

       28.   Depositors denies the allegations in paragraph 28.



III.   Communications with Depositors

       29.   Depositors denies the allegations in paragraph 29.

       30.   The referenced October 2 Letter speaks for itself, including the

attached Exhibit A [DE 9-1]. To the extent the allegations in paragraph 30 are

inconsistent with the referenced October 2 Letter, including the attached Exhibit

A [DE 9-1], Depositors denies the allegations in paragraph 30. In all other

respects, Depositors denies the allegations in paragraph 30, including footnote 4.

       31.   The referenced December 18 Letter speaks for itself, including the

attached Exhibit B [DE 9-2]. To the extent the allegations in paragraph 31 are

inconsistent with the referenced December 18 Letter, including the attached

Exhibit B [DE 9-2], Depositors denies the allegations in paragraph 31. In all other

respects, Depositors denies the allegations in paragraph 31.

       32.   Depositors admits that it issued correspondence to WTA’s counsel

on December 19, 2018, and such correspondence speaks for itself. In all other

respects, Depositors denies the allegations in paragraph 32.


                                         7
                                                                     1017865\308304185.v1
Case 8:21-cv-01069-VMC-JSS Document 23 Filed 06/29/21 Page 8 of 13 PageID 342




      33.   Depositors admits that it issued correspondence on February 15,

2019, and such correspondence speaks for itself. In all other respects, Depositors

denies the allegations in paragraph 33.

      34.   Depositors is without knowledge as to the allegations in paragraph

34.

      35.   The referenced August 23, 2019 reservation of rights letter, including

Exhibit D to the Complaint [DE 1-5] speaks for itself. To the extent the allegations

in paragraph 35 are inconsistent with the referenced August 23, 2019 reservation

of rights letter, including Exhibit D to the Complaint [DE 1-5], Depositors denies

the allegations in paragraph 35. Depositors denies the remaining allegations in

paragraph 35.

      36.   The referenced May 14 Letter, including Exhibit C [DE 9-3], speaks

for itself. To the extent the allegations in paragraph 36 are inconsistent with the

referenced May 14 Letter, including Exhibit C [DE 9-3], Depositors denies the

allegations in paragraph 36.

      37.   The referenced May 19 Letter, including Exhibit D [DE 9-4], speaks

for itself. To the extent the allegations in paragraph 37 are inconsistent with the

referenced May 19 Letter, including Exhibit D [DE 9-4], Depositors denies the

allegations in paragraph 37.




                                          8
                                                                      1017865\308304185.v1
Case 8:21-cv-01069-VMC-JSS Document 23 Filed 06/29/21 Page 9 of 13 PageID 343




      38.   Depositors admits WTA attached invoices with its May 19 Letter; a

letter which contained—nine months after the reservation of rights letter from

Depositors and Allied—purported rejections of various reservations of rights,

including the reservation of rights regarding reimbursement of defense fees. In

all other respects, Depositors denies the allegations in paragraph 38.

      39.   The referenced May 19 Letter speaks for itself. To the extent the

allegations in paragraph 39 are inconsistent with the referenced May 19 Letter,

Depositors denies the allegations in paragraph 39. Depositors denies the

remaining allegations in paragraph 39.

      40.   Depositors admits that it received correspondence from WTA’s

counsel on June 12, 2020, and such correspondence speaks for itself. In all other

respects, Depositors denies the allegations in paragraph 40.

      41.   Depositors admits that it issued correspondence to WTA’s counsel

on June 26, 2020, and such correspondence speaks for itself. In all other respects,

Depositors denies the allegations in paragraph 41.

      42.   Depositors admits that it received correspondence from WTA’s

counsel on August 31, 2020, and such correspondence speaks for itself. In all

other respects, Depositors denies the allegations in paragraph 42.




                                         9
                                                                         1017865\308304185.v1
Case 8:21-cv-01069-VMC-JSS Document 23 Filed 06/29/21 Page 10 of 13 PageID 344




       43.    Depositors admits that it received correspondence from WTA’s

 counsel on September 22, 2020, and such correspondence speaks for itself. In all

 other respects, Depositors denies the allegations in paragraph 43.

       44.    Depositors admits that it issued correspondence to WTA’s counsel

 on September 25, 2020 without payment, and such correspondence speaks for

 itself. In all other respects, Depositors denies the allegations in paragraph 44.

       45.    The referenced September 25 Letter, including Exhibit E [DE 9-5],

 speaks for itself. To the extent the allegations in paragraph 45 are inconsistent

 with the referenced September 25 Letter, including Exhibit E [DE 9-5], Depositors

 denies the allegations in paragraph 45. Depositors denies the remaining

 allegations in paragraph 45.

       46.    The referenced September 25 Letter, including Exhibit E [DE 9-5],

 speaks for itself., and such correspondence speaks for itself. In all other respects,

 Depositors denies the allegations in paragraph 46.

       47.    The referenced October 9 Letter, including Exhibit F [DE 9-6], speaks

 for itself. To the extent the allegations in paragraph 47 are inconsistent with the

 referenced October 9 Letter, including Exhibit F [DE 9-6], Depositors denies the

 allegations in paragraph 47. Depositors denies the remaining allegations in

 paragraph 47.




                                          10
                                                                         1017865\308304185.v1
Case 8:21-cv-01069-VMC-JSS Document 23 Filed 06/29/21 Page 11 of 13 PageID 345




       48.   Depositors admits that it filed the present action since and that it has

 not paid for any fees and costs since none are owed. Depositors denies the

 remaining allegations in paragraph 48.

                      COUNT I: BREACH OF CONTRACT

       49.   Depositors realleges its responses contained in paragraphs 1

 through 48 as its response to paragraph 49.

       50.   Depositors denies the allegations in paragraph 50.

       51.   Depositors denies the allegations in paragraph 51.

       52.   Depositors denies the allegations in paragraph 52.

       53.   Depositors denies the allegations in paragraph 53.

       WHEREFORE, WTA is not entitled to judgment in its favor or for any

 other relief whatsoever.

                            AFFIRMATIVE DEFENSES

             1.     Depositors offered a defense to WTA, subject to various

 material reservations of rights (“Conditional Defense”), and such Conditional

 Defense was accepted by WTA by virtue of WTA’s nine months of silence

 following receipt of the Conditional Defense. The August 23, 2019 Conditional

 Defense is attached to the Complaint [ DE 1-5]. Accordingly, WTA has either

 waived or is estopped from rejecting this conditional defense and in bringing this

 counterclaim.


                                          11
                                                                       1017865\308304185.v1
Case 8:21-cv-01069-VMC-JSS Document 23 Filed 06/29/21 Page 12 of 13 PageID 346




              2.    WTA’s acceptance of the Conditional Defense precludes WTA

 from rejecting any material reservations of rights—whether piecemeal or

 otherwise—including the following material reservation of rights within the

 Conditional Defense: “Depositors may seek payment or contribution from the

 WTA or others for those uncovered claims in connection with the defense,

 settlement, or satisfaction of any judgments obtained against the WTA.

 Depositors and Allied also reserve the right to seek reimbursement for all or a

 part of any such payments.” Accordingly, WTA has either waived or is estopped

 from rejecting this conditional defense and in bringing this counterclaim

              3.    WTA’s acceptance of the Conditional Defense, including the

 material reservation of rights described in Depositors’ Affirmative Defense

 number 2, eliminates Depositors’ duty to pay the identified invoices unless, or

 until, there is a determination that Depositors owed WTA a duty to defend.

 Accordingly WTA’s breach of contract claim fails to state a legally cognizable

 cause of action.




                                         12
                                                                     1017865\308304185.v1
Case 8:21-cv-01069-VMC-JSS Document 23 Filed 06/29/21 Page 13 of 13 PageID 347




             4.    Because the Professional Services exclusion in the Policy

 precludes coverage to WTA, Depositors neither owed, nor owes, WTA a duty to

 defend.

                                        Respectfully submitted,

                                       /s/ Edward T. Sylvester
                                       Ronald L. Kammer
                                       Florida Bar No. 360589
                                       rkammer@hinshawlaw.com
                                       Edward T. Sylvester
                                       Florida Bar No. 051612
                                       esylvester@hinshawlaw.com
                                       HINSHAW & CULBERTSON LLP
                                       2525 Ponce de Leon Boulevard, 4th Fl
                                       Coral Gables, Florida 33134-6044
                                       (T): 305-358-7747 – (F): 305-577-1063
                                       Depositors Insurance Company and Allied
                                       Property & Casualty Insurance Company

                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 29, 2021, I electronically filed the

 foregoing with the Clerk of the Court using the CM/ECF system, which will

 send notifications of such filing to all CM/ECF participants and I certify that a

 copy has been mailed to Defendant, Madison Brengle, 3609 45th Terrace West,

 Unit 101, Bradenton, Florida 34210.

                                       s/ Edward T. Sylvester
                                       Edward T. Sylvester
                                       Florida Bar No. 051612
                                       esylvester@hinshawlaw.com




                                        13
                                                                    1017865\308304185.v1
